             Case 1:17-cv-01167-JEB Document 82 Filed 04/16/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CABLE NEWS NETWORK, INC.,

                Plaintiff,

v.                                                 Case No. 1:17-cv-01167-JEB

FEDERAL BUREAU OF INVESTIGATION,

                 Defendant.


 PLAINTIFF’S RESPONSE TO THE SIXTH DECLARATION OF DAVID M. HARDY

       Plaintiff Cable News Network, Inc. (“CNN”), by and through its undersigned counsel,

hereby responds to the Sixth Declaration of David M. Hardy, Dkt. 81-1. Section Chief Hardy

asserts that his declaration “incorporates by reference and supplements . . . the sealed on-the-

record, ex parte proffer of Michael R. Dreeben, Counsel to the Special Counsel.” Sixth Hardy

Decl. ¶ 5.

       This statement adds to the confusion of what “sealed on-the-record, ex parte proffer”

record the FBI, and the Court, are referring to. See Pl.’s Resp. to Def.’s Apr. 8, 2019 Notice,

Dkt. 80. CNN respectfully reiterates its request that the Court make plain in the public record

what remains sealed in “the record that could be reviewed on appeal or in any subsequent

litigation,” Feb. 2, 2018 Mem. Op. at 5, Dkt. 49, including any form of record of the proceeding

that the FBI and Office of Special Counsel held ex parte with the Court. CNN also respectfully

submits that a brief chambers conference would provide clarity as to the identification of all

Sealed Records.

     Dated: April 16, 2019                 Respectfully submitted,

                                           BALLARD SPAHR LLP
Case 1:17-cv-01167-JEB Document 82 Filed 04/16/19 Page 2 of 2



                         /s/ Charles D. Tobin
                         Charles D. Tobin (#455593)
                         Adrianna C. Rodriguez (#1020616)
                         Maxwell S. Mishkin (#1031356)
                         1909 K Street, NW, 12th Floor
                         Washington, DC 20006
                         Telephone: (202) 661-2200
                         Fax: (202) 661-2299
                         tobinc@ballardspahr.com
                         rodriguezac@ballardspahr.com
                         mishkinm@ballardspahr.com

                         Counsel for Plaintiff Cable News Network, Inc.




                              2
